Citation Nr: 0504167	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from October 1974 
to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  In 
July 2004, a hearing was held at the RO before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The claim must be remanded to ensure full and complete 
compliance with the duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

With respect to VA's duty to assist the appellant in 
obtaining potentially relevant evidence, it is clear further 
development is needed.  The appellant received private 
treatment for his back beginning in the late 1980s from 
various physicians.  He has submitted some records, but it is 
clear many records remain outstanding.  These records must be 
obtained since they would contain a history of the veteran's 
back condition.  He also testified that he has received 
treatment at the VA facility in Oakland Park since the early 
or mid 1990s, but the earliest treatment records in the file 
are dated in 2000.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for additional VA medical records must be made since 
it appears the evidence is not currently complete.  

The Board also concludes the appellant should be provided an 
examination.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

The appellant currently has degenerative joint disease of the 
lumbar spine.  He claims this is due to a back injury he 
received during service in an altercation with military 
police.  His service medical records do not document a back 
injury, but do corroborate that he was apprehended by the 
military police in July 1976.  Post-service medical evidence 
also documents a work-related injury to the back that 
occurred in approximately 1989.  However, there is an opinion 
by a VA nurse practitioner to the effect that the appellant 
has chronic low back pain secondary to trauma in 1976 while 
in service.  See September 2003 VA treatment record.  This 
opinion is not sufficient to decide the claim, since it was 
not based on a review of the appellant's medical history, nor 
does it discuss the significance, if any, of the post-service 
back injury; however, the opinion is sufficient to raise the 
possibility that the claimed condition could be related to 
the in-service injury described by the appellant, such as to 
mandate providing him an examination.  See also Duenas v. 
Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 2004).

Accordingly, the claim is remanded for the following:

1.  Tell the appellant that he should 
provide VA with copies of any evidence 
relevant to the claim that he has in his 
possession.  

2.  Obtain the appellant's medical 
records from the VA facility in Oakland 
Park for treatment from 1990 (or the 
first date treated) to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from the Cleveland 
Clinic, Dr. Mark VanDyke in Erie, 
Pennsylvania, and Dr. Evan Slatkin (for 
all treatment since 1993).  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

4.  After obtaining the above-referenced 
VA and private medical records, to the 
extent available, schedule the appellant 
for a VA examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that a 
current back disorder is related to the 
appellant's military service and is 
consistent with the injury he describes 
as having incurred during such service.  
In rendering this opinion, please discuss 
the significance, if any, of the post-
service back injury and the relevance of 
the findings in 1990 of older or pre-
existing spine conditions.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this case should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




